DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/25/2021 and 08/03/2019 have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ZHU et al. (US 20160282398; hereinafter ZHU).
Regarding claim 1, ZHU discloses in figure(s) 1-4 An arc detection circuit, comprising: 
a current detector (current detection circuit 22; fig. 3) that detects a current supplied from a power supply apparatus via a transmission path (para. 65 - configured to detect a current signal at a DC side of the photovoltaic inverter 2, and output the current signal to the device 1 for arc fault detection); 

    PNG
    media_image1.png
    386
    240
    media_image1.png
    Greyscale

a voltage detector (voltage detection circuit 23) that detects a voltage applied to the transmission path (para. 66 - configured to detect an input voltage at the DC side of the photovoltaic inverter 2 or the output voltage of the photovoltaic panel); and 
an arc determination unit (processing unit 16) configured to determine whether an arc has occurred in the transmission path based on the voltage, when one or more particular frequency components of the current exceed a first threshold (para. 55 - If the frequency spectral characteristics of the current signal exceed the predetermined power threshold T, it is judged that the frequency spectral characteristics of the current signal have a frequency spectral characteristic of an arc, thereby it is looked as that an arc fault occurs; para. 60 - first input voltage and second input voltage are acquired, the processing unit 16 judges whether a voltage drop from the first input voltage to the second input voltage exceeds the voltage threshold N. If it exceeds the voltage threshold N, the processing unit 16 sends information about the arc fault).

Regarding claim 5, ZHU discloses in figure(s) 1-4 a switch system, comprising: the arc detection circuit according to claim 1; and a switch that is controlled based on a signal outputted from the arc detection circuit (para. 68 - The device 1 for arc fault detection may be coupled to a main power circuit 24 and a control switch 25 for controlling an AC output in the photovoltaic inverter 2, to send the information about an arc fault thereto when it is judged that an arc fault occurs, such that the main power circuit 24 tobe shut down and/or the control switch 25 may be disconnected, so as to cease power output).

Regarding claim 6, ZHU discloses in figure(s) 1-4 a power conditioner system, comprising: the arc detection circuit according to claim 1; and a power conditioner (para. 68 - main power circuit 24 is configured to perform DC-to-AC inverting operations of the inverter; fig. 3) to which power from the power supply apparatus is supplied via the transmission path.

Regarding claim 7, ZHU discloses in figure(s) 1-4 An arc detection method, comprising: 
(current detection circuit 22; fig. 3) supplied from a power supply apparatus via a transmission path (para. 65 - configured to detect a current signal at a DC side of the photovoltaic inverter 2, and output the current signal to the device 1 for arc fault detection); 
detecting a voltage (voltage detection circuit 23) applied to the transmission path (para. 66 - configured to detect an input voltage at the DC side of the photovoltaic inverter 2 or the output voltage of the photovoltaic panel); and 
determining (by processing unit 16) that an arc has occurred in the transmission path based on the voltage, when one or more particular frequency components of the current exceed a first threshold (para. 55 - If the frequency spectral characteristics of the current signal exceed the predetermined power threshold T, it is judged that the frequency spectral characteristics of the current signal have a frequency spectral characteristic of an arc, thereby it is looked as that an arc fault occurs; para. 60 - first input voltage and second input voltage are acquired, the processing unit 16 judges whether a voltage drop from the first input voltage to the second input voltage exceeds the voltage threshold N. If it exceeds the voltage threshold N, the processing unit 16 sends information about the arc fault).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claim(s) 2 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU in view of CHAE et al. (US 20160351042).
Regarding claim 2, ZHU teaches in figure(s) 1-4 the arc detection circuit according to claim 1, wherein the arc determination unit is configured to determine that the arc has occurred when a decreased voltage is greater than a second threshold, the decreased voltage being a difference between a voltage (para. 58-60 - the processing unit 16 judges whether a voltage drop from the first input voltage to the second input
voltage exceeds the voltage threshold N…If it exceeds the voltage threshold N, the processing unit 16 sends information about the arc fault; fig. 1). 
ZHU does not teach explicitly immediately before the one or more particular frequency components of the current exceed the first threshold and a voltage immediately after the one or more particular frequency components of the current exceed the first threshold.
However, CHAE teaches in figure(s) 1-20 immediately before the one or more particular frequency components of the current exceed the first threshold and a voltage immediately after the one or more particular frequency components of the current exceed the first threshold (start and end of frequency band FB1 is immediately before and after the current exceed reference threshold 320; fig. 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZHU by having immediately before the one or more particular frequency components of the current a frequency data creator configured to digitally process sensed values of the first current in the first time period and the second time period, respectively, in order to thereby create the first frequency data and the second frequency data for the first frequency band; and an arc determination unit configured to determine the possibility of the generation of an arc of the system according to comparison data between the first frequency data and the second frequency data." (abstract).

Claim(s) 3 are rejected under 35 U.S.C. 103 as being unpatentable over ZHU in view of KANEMARU et al. (US 20160181799).
Regarding claim 3, ZHU teaches in figure(s) 1-4 the arc detection circuit according to claim 1, wherein a direct-current power output from the power supply apparatus (21) is supplied via the transmission path to a power conditioner (24) that converts the direct-current power into an alternating-current power (3), 
ZHU does not teach explicitly the arc detection circuit includes a storage unit configured to store characteristic data indicating relationships between input currents and input voltages from the power supply apparatus to the transmission path, and when the one or more particular frequency components exceed the first threshold, the arc determination unit is configured to determine that the arc has occurred in the transmission path further based on a result of a comparison between i) the voltage and the current and ii) the relationships indicated in the characteristic data.
(para. 34 - voltage-current variation analysis unit 122, signal data of voltage and current for a predetermined period of time is stored; figs. 2,5), and when the one or more particular frequency components exceed the first threshold (para. 38 - arc noise which is imposed on a current, by detecting high frequency noise in a range at least from 1 kHz to 100 kHz, occurrence of an arc can be judged), the arc determination unit is configured to determine that the arc has occurred in the transmission path further based on a result of a comparison between i) the voltage and the current (step S7 in fig. 3) and ii) the relationships indicated in the characteristic data (delta of arc point 12 from V-I operating characteristic curve 10; fig. 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of ZHU by having the arc detection circuit includes a storage unit configured to store characteristic data indicating relationships between input currents and input voltages from the power supply apparatus to the transmission path, and when the one or more particular frequency components exceed the first threshold, the arc determination unit is configured to determine that the arc has occurred in the transmission path further based on a result of a comparison between i) the voltage and the current and ii) the relationships indicated in the characteristic data as taught by KANEMARU in order to provide arc detection by voltage current correlation characteristic as evidenced by "detects an arc which occurs in a DC power generation system based on noise of signal of a voltage-current sensor, a voltage-current variation analysis unit for specifying an arc occurrence point in a case where an arc is detected in the arc noise analysis unit, a voltage-current operation point of output of each string is analyzed based on a signal from a voltage-current sensor and based on variation of voltage-current operation point before and after when an arc is detected" (abstract).

Allowable Subject Matter

Claim(s) 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record do not fairly teach or suggest “wherein the arc determination unit is configured to: calculate a quantity of heat generated in the transmission path after a point in time when the one or more particular frequency components are detected to exceed the first threshold, based on the voltage, the current, and a time elapsed from the point in time; and determine whether the arc has occurred in the transmission path based on a result of a comparison between the quantity of heat and a third threshold.” including all of the limitations of the base claim and any intervening claims.


Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 ASHIDA et al. (US 20180233901) discloses "arc handling control device, arc handling control method and recording medium".
 Kolker et al. (US 20110181296) discloses "arc fault detector with circuit interrupter".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/

Primary Examiner, Art Unit 2868